DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-29 in the reply filed on April 30, 2021 is acknowledged. Applicant withdrew claims 1-9 and canceled claim 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 10-11, 17-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable by Phillips (US 2016/0184497 A1).
Regarding claim 10, Phillips discloses a method for using a therapy device for providing negative-pressure therapy and instillation therapy to a dressing (para. [0044], last sentence), the method comprising: 
coupling a source of negative pressure to the dressing (step 504; para. [0054]; Fig.5) 
coupling a source of instillation fluid to the dressing (instillation therapy; paragraphs [0044] and [0058]); 
applying negative pressure to the dressing based on an initial therapy configuration (prescribed therapy protocol; para. [0019]; para. [0043] states “The information status region 324 may also provide a visual indication of the compliance level of a patient's usage of the therapy system 102 with a prescribed treatment protocol”; paragraphs [0058]-[0059] discussed durations and adjustments made to prescribed negative pressure wound therapy); 
monitoring negative pressure parameters associated with the application of negative pressure to the dressing to identify negative pressure alarm conditions (alarm conditions examples provided in para. [0049] including leak detection and blockage detection, as example; remote monitoring center 120; para. [0020]; para. [0044] teaches the monitoring of these negative pressure parameters; paragraphs [0058]-[0059]; paragraph [0058] states “In any of the embodiments, the alert threshold limits may be adjusted to account for other factors that may affect the administration of negative-pressure therapy.); 

applying instillation fluid to the dressing based on the initial therapy configuration (para. [0044] states “Such input compliance information may include, for example, therapeutic pressure settings, maximum and minimum target pressures, flow rate settings, the intensity and/or duration of any complementary treatment such as instillation of fluids, and data indicating whether negative-pressure treatment is being applied in a continuous or intermittent mode of operation.); 
monitoring instillation parameters associated with the application of instillation fluid to the dressing to identify instillation alarm conditions (Para. [0044] teaches the therapy system 102 displays usage compliance information such as such as the intensity and/or duration of any complementary treatment such as instillation fluids.  The instillation parameters are monitored (for example remote monitoring center 120 illustrated in Fig. 1) to provide compliance data (para. [0045]); and, 
modifying the initial therapy configuration to generate a modified therapy configuration in response to instillation alarm conditions identified.  Phillips implies, but is silent, regarding the claim limitation modifying the initial therapy configuration to generate a modified therapy configuration in response to instillation alarm conditions identified.
 Additional compliance input information may include input data and information such as, for example, information regarding the settings or caregiver input entered into the therapy system 102. Such input compliance information may include, for example, therapeutic pressure settings, maximum and minimum target pressures, flow rate settings, the intensity and/or duration of any complementary treatment such as instillation of fluids, and data indicating whether negative-pressure treatment is being applied in a continuous or intermittent mode of operation.” If compliance or thresholds such as intensity and/or duration of instillation fluid treatment is not met, alarms alert the user and/or third party that compliance is not met so corrective action is taken that modifies the initial therapy configuration.  Para. [0049] states “The alert management display 408 may display information related to different types of alarms or warnings associated with the use of a treatment system, such as treatment system 102. For example, the alert management display 408 may include an alarm window 418 and a communications window 420. The alarms window 418 may include one or more indicators related to different features or functionalities of a therapy system. For example, the alarms window 418 may include a leak detection indicator 422, which may signal a user that a fluid leak has been detected on the patient's therapy system. The alarms window 418 may also include a block detection indicator 424, which may alert a user that a fluid blockage has been detected by the therapy system. A container full indicator 426, which indicates that a container for collecting wound exudate is or is nearing full, may also be included. Additionally, a low battery indicator 428 may be included, for signaling that one or more batteries of a therapy system are nearing depletion Furthermore, the alert management display 408 may allow for remotely troubleshooting issues with the therapy system 102.”)  Para. [0058] states “In some preferred embodiments, threshold alerts may be set for when usage compliance of negative pressure therapy falls below an amount of time between 16 hours/day to 20 hours/day depending on other therapeutic factors and wound conditions. For instance, the input compliance threshold may be set at 18 hours/day fluid instillation therapy. In any of the embodiments, the alert threshold limits may be adjusted to account for other factors that may affect the administration of negative-pressure-therapy. Threshold parameters and related alarms are modified (therapy is modified) based on patient information including fluid instillation therapy thresholds and alarms.)  Para. [0052], last sentence, states “Non-compliance below certain thresholds is now understood to have an effect on patient healing.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the initial therapy configuration to generate a modified therapy configuration in response to instillation alarm conditions to enhance wound healing as taught by Phillips.
Regarding claim 11, dependent from claim 10 (as modified above), Phillips discloses the claim limitation further comprising providing corrective action in response to identification of a negative pressure alarm condition prior to modifying the initial therapy configuration (para. [0049] states “The alert management display 408 may display information related to different types of alarms or warnings associated with the use of a treatment system, such as treatment system 102. For example, the alert management display 408 may include an alarm window 418 and a communications window 420. The alarms window 418 may include one or more indicators related to different features or functionalities of a therapy system. For example, the alarms window 418 may include a leak detection indicator 422, which may signal a user that a fluid leak has been detected on the patient's therapy system. The alarms window 418 may also include a block detection indicator 424, which may alert a user that a fluid blockage has been detected by the therapy system. A container full indicator 426, which indicates that a container for collecting wound exudate is or is nearing full, may also be included. Additionally, a low Furthermore, the alert management display 408 may allow for remotely troubleshooting issues with the therapy system 102.”  Paragraphs [0058]-[0059] provides adddiional examples of corrective action (or adjustments) in response to identification of negative pressure alarm conditions.)  
Regarding claim 17, dependent from claim 10 (as modified above), Phillips discloses the claim limitation wherein modifying the initial therapy configuration results from an input from a clinician. Para. [0045] states “For example, a clinician at the remote monitoring center 120 may send messages through network(s) 118 to the therapy system 102 for display to a patient. Such messages may include instructions to keep the therapy system 102 turned on and utilized. Additionally, such messages may include instructions for troubleshooting one or more issues presented with the therapy system 102; paragraphs [0058]-[0060] teach clinicians modifying alert threshold limits to account for factors that may affect the administration of negative-pressure therapy. 
Regarding claim 18, dependent from claim 10 (as modified above), Phillips discloses the claim limitation wherein modifying the initial therapy configuration results from an alarm condition.  Paragraph [0049] provides examples of alarm conditions.    Para. [0045] states “For example, a clinician at the remote monitoring center 120 may send messages through network(s) 118 to the therapy system 102 for display to a patient. Such messages may include instructions to keep the therapy system 102 turned on and utilized. Additionally, such messages may include instructions for troubleshooting one or more issues presented with the therapy system 102; paragraphs [0058]-[0060] teach clinicians modifying alert threshold limits to account for factors that may affect the administration of negative-pressure therapy. 
Regarding claim 19, dependent from claim 10 (as modified above), Phillips discloses wherein the initial therapy configuration may comprise therapy settings selected from a group of negative pressure 
Regarding claim 21, dependent from claim 10 (as modified above), Phillips discloses the claim limitation wherein the initial therapy configuration may comprise therapy settings selected from a group 
Regarding claim 22, dependent from claim 10 (as modified above), Phillips discloses the claim limitation wherein the negative pressure and instillation fluid are applied alternately to the dressing.  Specifically, para. [0044] states “Such input compliance information may include, for example, therapeutic pressure settings, maximum and minimum target pressures, flow rate settings, the intensity and/or duration of any complementary treatment such as instillation of fluids, and data indicating whether negative-pressure treatment is being applied in a continuous or intermittent mode of operation.”
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Phillips (US 2016/0184497 A1) in view of Nicolini (US 2013/0267920 A1).
Regarding claim 12, dependent from claim 11 (as modified above), Phillips discloses the claim limitation “wherein the negative pressure alarm condition is a leak condition (para. [0049]).” Phillips implies, but is silent, regarding the claim limitation “the corrective action is increasing the negative pressure being applied to the dressing.” 
Specifically, para. [0049] of Phillip states “For example, the alert management display 408 may include an alarm window 418 and a communications window 420. The alarms window 418 may include one or more indicators related to different features or functionalities of a therapy system. For example, the alarms window 418 may include a leak detection indicator 422, which may signal a user that a fluid leak has been detected on the patient's therapy system.”  As shown in Fig. 1, and described in para. 
In addition, Nicollini discloses methods and apparatuses for applying negative pressure to a wound site and how to correct for leaks.  Specifically, para. [0118] states “Once the desired negative pressure has been established, the controller 112 monitors the pressure at the inlet of the pressure control apparatus. From time to time, leaks of fluid may occur into the wound chamber, reducing the level of negative pressure experienced at the wound site, or in other words increasing the absolute pressure at the wound site. The pressure value measured at the pressure sensor 116 and provided to When the measured negative pressure value drops below a certain defined pressure level, the controller 112 will reactivate the pump 106 in order to re-establish the desired negative pressure at the wound site. The desired negative pressure and the defined pressure level at which the controller reactivates the pump provide hysteresis limits between which the pressure should be maintained to apply topical negative pressure to the wound site.” 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains when there is a leak condition to correct the leak by increasing the negative pressure being applied to the dressing or mend the dressing to enhance healing by negative-pressure therapy as taught by Nicolini and Phillips.
Claims 13, 14, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Phillips (US 2016/0184497 A1) in view of Luckemeyer (US 2016/0015872 A1).
Regarding claim 13, dependent from claim 11 (as modified above), Phillips discloses the claim limitation wherein the negative pressure alarm condition is a blockage condition (blockage detector indicator; para. [0049]; Fig. 4) but is silent regarding the corrective action is turning off the application of negative pressure being applied to the dressing.  
However, Luckemeyer teaches systems, methods, and apparatuses for providing instillation therapy with a negative-pressure source capable of detecting a blockage condition.  Specifically, para. [0085] states “At block 618, if the fluid source is not empty, a negative-pressure source may determine if the fluid outlet is blocked at block 622. For example, a controller of the negative-pressure source 104 may determine if the fluid outlet 120 is blocked. If the fluid outlet is blocked an instill blockage error may be provided at block 624. For example, a controller may provide an instill blockage error on the user interface of the negative-pressure source 104.”  Fig. 6 illustrated that upon the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement a corrective action of turning off the application of negative pressure being applied to the dressing when there is a blockage condition so the blockage may be fixed as taught by Luckemeyer.
Regarding claim 14, dependent from claim 10 (as modified above), Phillips implies, but is silent regarding the claim limitation further comprising providing corrective action in response to identification of an instillation alarm condition prior to modifying the initial therapy configuration.   
Specifically para. [0044] of Phillips states “Additional compliance input information may include input data and information such as, for example, information regarding the settings or caregiver input entered into the therapy system 102. Such input compliance information may include, for example, therapeutic pressure settings, maximum and minimum target pressures, flow rate settings, the intensity and/or duration of any complementary treatment such as instillation of fluids, and data indicating whether negative-pressure treatment is being applied in a continuous or intermittent mode of operation.” Para. [0049] states “The alarms window 418 may include one or more indicators related to different features or functionalities of a therapy system. For example, the alarms window 418 may include a leak detection indicator 422, which may signal a user that a fluid leak has been detected on the patient's therapy system. The alarms window 418 may also include a block detection indicator 424, which may alert a user that a fluid blockage has been detected by the therapy system.”  If compliance or thresholds such as intensity and/or duration of instillation fluid treatment is not met, then corrective action is taken to modify the initial therapy configuration.  Para. [0058] states “In some preferred embodiments, threshold alerts may be set for when usage compliance of negative pressure therapy falls below an amount of time between 16 hours/day to 20 hours/day depending on other therapeutic 
In addition, Luckemeyer teaches systems, methods, and apparatuses for providing instillation therapy with a negative-pressure source with initial therapy configurations including the identification of instillation fluid, a fill volume, a dwell time, a fluid pressure and a negative pressure/ instillation ratio as shown in Figs 5 and 6.  As stated in paragraph [0086] “At block 622, if the fluid outlet is not blocked, the negative-pressure source determines if the timer has expired at block 626. If the timer has not expired, the rate of change of negative pressure may be determined at block 616. For example, a controller of the negative-pressure source 104 can determine if the timer, started when the pump was stopped, has reached a predetermined time. The predetermined time may be based on an expected time interval for the fluid in the dosage chamber 128 to flow through the fluid outlet 120. At block 626, if the timer has expired, the negative-pressure source can determine if the total volume has been provided. For example, a controller of the negative-pressure source 104 can include a counter that increments upwards each time the pump of the negative-pressure source 104 is operated during the instillation therapy cycle. If the volume of the dosing chamber 128 when the diaphragm 124 is in the charge  At block 628, if the predetermined volume of instillation fluid has been provided, a total volume dispensed indication can be provided. For example, a controller may provide a total volume dispensed indication on the user interface of the negative-pressure source 104.”  Luckemeyer teaches where a portion of instillation fluid has been provided and the negative-pressure source is changed from being turned off to being turned on providing a dwell time allowing the instillation fluid to soak the dressing before additional negative pressure is applied. Fill and/ or empty volume is measured as well as negative pressure/instillation ratios. Alarms include empty bag error 620, instill blockage error 624, and total volume dispensed 630 as shown in Fig. 6.  Upon the activation of the instillation alarm the negative pressure therapy is then turned off.  Para. [0003] states “Negative-pressure therapy [when there is compliance] may provide a number of benefits, including migration of epithelial and subcutaneous tissues, improved blood flow, and micro-deformation of tissue at a wound site. Together, these benefits can increase development of granulation tissue and reduce healing times.”    
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a corrective action in response to identification of an instillation alarm condition (such as fill and empty bag when the empty bag error 620 appears) prior to modifying the initial therapy configuration to enhance wound healing by negative-pressure therapy as taught by Luckemeyer and Phillips.

However, Luckemeyer teaches systems, methods, and apparatuses for providing instillation therapy with a negative-pressure source capable of detecting a blockage condition.  Specifically, para. [0085] states “At block 618, if the fluid source is empty, and an empty bag error may be provided at block 620. For example, a controller of the negative-pressures source may provide an empty bag error with a user interface of the negative-pressure source 104.”  Fig. 6 illustrated that upon the instillation therapy system showing an “Empty Bag Error” the negative pressure therapy ends.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement a corrective action of turning off the application of instillation fluid being applied to the dressing to replace the fluid source as taught by Luckemeyer.
Regarding claim 16, dependent from claim 15 (as modified above), Phillips is silent regarding the claim limitation further comprising allowing the instillation fluid to soak the dressing for a dwell time before applying additional negative pressure. 
However, Luckemeyer teaches systems, methods, and apparatuses for providing instillation therapy with a negative-pressure source having a dwell time before applying additional negative pressure.  As illustrated in Fig. 6 and stated in paragraph [0086] “At block 622, if the fluid outlet is not blocked, the negative-pressure source determines if the timer has expired at block 626. If the timer has not expired, the rate of change of negative pressure may be determined at block 616. For example, a controller of the negative-pressure source 104 can determine if the timer, started when the pump was stopped, has reached a predetermined time. The predetermined time may be based on an expected time interval for the fluid in the dosage chamber 128 to flow through the fluid outlet 120. At block 626,  At block 628, if the predetermined volume of instillation fluid has been provided, a total volume dispensed indication can be provided. For example, a controller may provide a total volume dispensed indication on the user interface of the negative-pressure source 104.”  Luckemeyer teaches where a portion of instillation fluid has been provided and the negative-pressure source is changed from being turned off to being turned on providing a dwell time allowing the instillation fluid to soak the dressing before additional negative pressure is applied.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a step of allowing instillation fluid to soak the dressing for a dwell time before applying additional negative pressure during instillation therapy as taught by Luckemeyer.
Claim 20, dependent from claim 10 (as modified above), states wherein the initial therapy configuration may comprise therapy settings selected from a group of instillation therapy settings including identification of an instillation fluid, a fill volume, a dwell time, a fluid pressure, and a negative pressure/instillation ratio.  Phillips teaches in para. [0044] that compliance information (maintained 
However, Luckemeyer teaches systems, methods, and apparatuses for providing instillation therapy with a negative-pressure source with initial therapy configurations including the identification of instillation fluid, a fill volume, a dwell time, a fluid pressure and a negative pressure/ instillation ratio as shown in Figs 5 and 6.  As stated in paragraph [0086] “At block 622, if the fluid outlet is not blocked, the negative-pressure source determines if the timer has expired at block 626. If the timer has not expired, the rate of change of negative pressure may be determined at block 616. For example, a controller of the negative-pressure source 104 can determine if the timer, started when the pump was stopped, has reached a predetermined time. The predetermined time may be based on an expected time interval for the fluid in the dosage chamber 128 to flow through the fluid outlet 120. At block 626, if the timer has expired, the negative-pressure source can determine if the total volume has been provided. For example, a controller of the negative-pressure source 104 can include a counter that increments upwards each time the pump of the negative-pressure source 104 is operated during the instillation therapy cycle. If the volume of the dosing chamber 128 when the diaphragm 124 is in the charge position is known, a controller can determine the total volume of fluid provided through the fluid outlet 120. A controller can then compare the total volume of fluid provided to a predetermined volume of instillation fluid to be provided to determine if the predetermined volume of instillation fluid required has been provided. The predetermined volume of instillation fluid required may be based on a total  At block 628, if the predetermined volume of instillation fluid has been provided, a total volume dispensed indication can be provided. For example, a controller may provide a total volume dispensed indication on the user interface of the negative-pressure source 104.”  Luckemeyer teaches where a portion of instillation fluid has been provided and the negative-pressure source is changed from being turned off to being turned on providing a dwell time allowing the instillation fluid to soak the dressing before additional negative pressure is applied. Fill and/ or empty volume is measured as well as negative pressure/instillation ratios. Para. [0003] states “Negative-pressure therapy [when there is compliance] may provide a number of benefits, including migration of epithelial and subcutaneous tissues, improved blood flow, and micro-deformation of tissue at a wound site. Together, these benefits can increase development of granulation tissue and reduce healing times.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include initial therapy configurations that may comprise a therapy setting selected from the group of instillation therapy settings including identification of an instillation fluid, a fill volume, a dwell time, a fluid pressure, and negative pressure/instillation ratio to enhance wound healing as taught by Luckemeyer.
Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable by Phillips (US 2016/0184497 A1), in view of Gowans (US 2020/0289347 A1)
Regarding claim 23, dependent on claim 10 (as modified above), Phillips is silent regarding the claim limitation further comprising encoding the initial therapy configuration to be stored on a code that is machine-readable. 
However, Gowans teaches sensor enabled wound monitoring or therapy including barcodes or QR code.  Specifically, para. [0292] states “In some embodiments, the sensor tags or positioning devices, 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further comprise encoding the initial therapy configuration to be stored on a code that is machine readable to enhance wound healing using TNP as taught by Gowans.
Regarding claim 24, dependent from claim 23 (as modified above), Philiips is silent regarding wherein the code is adaptable to be modified. 
However, Gowans teaches sensor enabled wound monitoring or therapy including barcodes or QR code that is adaptable to be modified.  Specifically, para. [0292] states “ In some embodiments, the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use code that is adaptable to be modified to enhance wound healing using TNP as taught by Gowans.
Regarding claim 25, dependent from claim 23 (as modified above), Philip is silent regarding wherein the code is a standard QR code. 

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use QR code to enhance wound healing using TNP as taught by Gowans.
Regarding claim 26, dependent from claim 23 (as modified above), Phillips is silent regarding the claim limitation further comprising storing the code on the therapy device.  

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to store the code on the therapy device to enhance wound healing using TNP as taught by Gowans.

However, Gowans teaches sensor enabled wound monitoring or therapy including barcodes or QR code and that this code is present on tags (or labels) attached to a therapy device (as illustrated in Fig. 8).  Specifically, para. [0292] states “In some embodiments, the sensor tags or positioning devices, such as those described with reference to FIGS. 6A, 6B, and/or 6D, can include a coded image or marking on a side of the tag facing away from the wound. In some embodiments, the coded image or marking can include a barcode, a number, a letter, an alphanumeric code, a standard shape, an irregular shape, and/or a logo. This coded image or marking can be identified by the imager to identify a location, orientation, and inclination of the coded image to the camera. In some embodiments, the image or marking can be a 2D barcode similar to the barcode 764 on mid-wound sensor tag or positioning device of FIG. 8. In some embodiments, the barcode 764 can include a 2D barcode or QR code. The barcode 764 can be scanned by the imager 760 at a range defined by the scan beam. In some embodiments, the relationship between the scan beam 762, imager 760 and barcode 764 can provide location, orientation, and inclination information that can be related to the sensor positioning and location.”  Para. [0157] states “It will be understood that embodiments of the present disclosure are generally applicable to use in topical negative pressure (“TNP”) therapy systems. Briefly, negative pressure wound therapy assists in the closure and healing of many forms of “hard to heal” wound by reducing tissue oedema; encouraging blood flow and granular tissue formation; removing excess exudate and may reduce bacterial load (and thus infection risk). In addition, the therapy allows for less disturbance of a wound leading to more rapid healing.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to store the code on the therapy device or a 
Regarding claim 28, dependent from claim 23 (as modified above), Phillips is silent regarding the claim limitation further comprising transferring the code to the therapy device from a wireless mobile device.  However, Phillips illustrates in Fig. 1 the wireless communication between a third party 130, a remote monitoring center 120, and a therapy system 102.
Gowans teaches sensor enabled wound monitoring or therapy including barcodes or QR code and that this code is present on tags (or labels) attached to a therapy device (as illustrated in Fig. 8).  Specifically, para. [0292] states “In some embodiments, the sensor tags or positioning devices, such as those described with reference to FIGS. 6A, 6B, and/or 6D, can include a coded image or marking on a side of the tag facing away from the wound. In some embodiments, the coded image or marking can include a barcode, a number, a letter, an alphanumeric code, a standard shape, an irregular shape, and/or a logo. This coded image or marking can be identified by the imager to identify a location, orientation, and inclination of the coded image to the camera. In some embodiments, the image or marking can be a 2D barcode similar to the barcode 764 on mid-wound sensor tag or positioning device of FIG. 8. In some embodiments, the barcode 764 can include a 2D barcode or QR code. The barcode 764 can be scanned by the imager 760 at a range defined by the scan beam. In some embodiments, the relationship between the scan beam 762, imager 760 and barcode 764 can provide location, orientation, and inclination information that can be related to the sensor positioning and location.”  Para. [0157] states “It will be understood that embodiments of the present disclosure are generally applicable to use in topical negative pressure (“TNP”) therapy systems. Briefly, negative pressure wound therapy assists in the closure and healing of many forms of “hard to heal” wound by reducing tissue oedema; encouraging blood flow and granular tissue formation; removing excess exudate and may reduce bacterial load (and thus infection risk). In addition, the therapy allows for less 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to transfer code to the therapy device from a wireless mobile device to enhance wound healing using TNP as taught by Gowans and Phillips.
Regarding claim 29, dependent from claim 23 (as modified above), Phillips is silent regarding further comprising transferring the code from a wireless mobile therapy device.  However, Phillips illustrates in Fig. 1 the wireless communication between a third party 130, a remote monitoring center 120, and a therapy system 102 ( a wireless mobile therapy device).
Gowans teaches sensor enabled wound monitoring or therapy including barcodes or QR code and that this code is present on tags (or labels) attached to a therapy device (as illustrated in Fig. 8).  Specifically, para. [0292] states “In some embodiments, the sensor tags or positioning devices, such as those described with reference to FIGS. 6A, 6B, and/or 6D, can include a coded image or marking on a side of the tag facing away from the wound. In some embodiments, the coded image or marking can include a barcode, a number, a letter, an alphanumeric code, a standard shape, an irregular shape, and/or a logo. This coded image or marking can be identified by the imager to identify a location, orientation, and inclination of the coded image to the camera. In some embodiments, the image or marking can be a 2D barcode similar to the barcode 764 on mid-wound sensor tag or positioning device of FIG. 8. In some embodiments, the barcode 764 can include a 2D barcode or QR code. The barcode 764 can be scanned by the imager 760 at a range defined by the scan beam. In some embodiments, the relationship between the scan beam 762, imager 760 and barcode 764 can provide location, orientation, and inclination information that can be related to the sensor positioning and location.”  Para. [0157] states “It will be understood that embodiments of the present disclosure are 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to transfer code from a wireless mobile therapy device to enhance wound healing using TNP as taught by Gowans and Phillips.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY J FEULNER/               Examiner, Art Unit 3781                                                                                                                                                                                         
/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781